Citation Nr: 9909868	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-30 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for glaucoma.

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1946 and from January 8 to May 25, 1991.

This appeal arose from a February 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In December 1997, this case was remanded 
for additional development.  In February 1999, the veteran 
was informed by a supplemental statement of the case that the 
denial of his claim was being continued.


FINDING OF FACT

The veteran's glaucoma was aggravated by his service.


CONCLUSIONS OF LAW

1.  The veteran's glaucoma clearly and unmistakably existed 
prior to service in January to May 1991, and the presumption 
of soundness at entrance into service is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 5107(a) (West 1991).

2.  The veteran's preexisting glaucoma was aggravated by his 
January to May 1991 period of service.  38 U.S.C.A. §§ 1110, 
1153, 5107(a) (West 1991); 38 C.F.R. § 3.306(a) & (b) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).

The veteran's service medical records revealed that he was 
examined on February 25, 1991.  This examination diagnosed 
bilateral glaucoma, in fair to poor control.  It was noted 
that a laser trabeculoplasty was being considered.  In May 
1991, the examiner recommended that the veteran receive 
regular treatment and examinations since gradual visual loss 
is usually unnoticed by the patient.

A VA examination was conducted in November 1995.  The veteran 
indicated that he had been diagnosed with glaucoma more than 
ten years before.  He had surgery on the left eye and 
indicated that he was using Timoptic and Iopidine in both 
eyes.  He reported visual field compromise secondary to 
glaucoma.  His intraocular pressures were 18 mm on the right 
and 19 mm on the left.  The dilated fundus examination noted 
mild cupping of the optic nerve of each eye.  The reliability 
of the visual field tests were questionable because the 
veteran had trouble maintaining proper fixation.  

The June 1981 to September 1995 treatment records of Dr. D. 
W. Joiner reflect treatment of the veteran's glaucoma 
following his May 1991 discharge from service.  The June 1982 
to December 1995 records of Dr. H. Nickson also show 
continuing treatment for glaucoma.

The veteran was examined by VA in October 1998.  It was noted 
that he had bilateral glaucoma with visual impairment on 
medication and status post laser trabeculoplasty.  His 
corrected visual acuity was 20/400 in the right eye and 
20/80- in the left eye.  His intraocular pressures were 16 in 
the right eye and 14 in the left eye.  The glaucoma 
examination was positive for chronic open angle glaucoma.  
After a review of the records, the VA examiner noted that the 
veteran's glaucoma had preexisted the 1991 period of service.  
It was then opined that this condition had increased in 
severity during that period of service.  It was noted that 
his intraocular pressures had become uncontrolled on 
medications and that he had required a laser trabeculoplasty 
in order to regain control.  The Humphrey visual field tests 
had shown increased visual field defects between the tests 
done on January 25, 1991 and January 9, 1998.  The diagnosis 
was bilateral glaucoma, right worse than the left.  Again, 
the examiner commented that his glaucoma had worsened during 
service in 1991, becoming uncontrolled to the point of 
requiring a laser trabeculoplasty.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran's glaucoma preexisted his 1991 
period of service.  The veteran admitted this himself during 
the November 1995 VA examination and, following a review of 
the claims folder, the October 1998 VA examiner found that 
this condition had existed prior to the veteran's 1991 period 
of service.  Moreover, the evidence also shows that the 
period of service in question had aggravated his glaucoma.  
The October 1998 VA examiner had rendered an opinion, after 
reviewing the evidence of record, that the veteran's glaucoma 
had increased in severity in service.  It was noted that his 
pressures had become so uncontrolled in service that a laser 
trabeculoplasty had been required to get them under control 
again.  The examiner found that this was compelling evidence 
supporting a finding that the glaucoma had worsened during 
the 1991 period of service.  As such, it is found that the 
evidence of record supports a grant of service connection for 
bilateral glaucoma.

In conclusion, it is found, after weighing all the evidence 
of record, that that evidence supports a finding of 
entitlement to service connection for glaucoma.



ORDER

Service connection for glaucoma is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

